Norval, J.,
dissenting.
I dissent from the decision of my associates on the ground that this court has no jurisdiction to pronounce the same. The constitution divides the powers of the state government into three distinct departments, the legislative, executive, and judicial, and defines the powers and duties of each. Section 2 of article 6 of the state constitution reads as follows:
“ Sec. 2. The supreme court shall consist of three judges, a majority of whom shall be necessary to form a quorum or to pronounce a decision. It shall have original jurisdiction in cases relating to revenue, civil cases in which the state shall be a party, mandamus, quo warranto, habeas corpus, and such appellate jurisdiction as may be provided by law.”
It is to the quoted section above that we must look for the jurisdiction of the supreme court. There is no other provision of the constitution relating to the subject. In Miller v. Wheeler, 33 Neb., 765, it was held that the legislature has no power to increase the original jurisdiction of this court conferred by the constitution. That was an action brought in this court under the statute, to contest the office of district judge. The present chief justice, in delivering the opinion of the court, says: “A more careful examination of the statute and the constitution, however, convinces the writer that the original jurisdiction of the supreme court is confined to the cases specified in the constitution, and that under another name no additional jurisdiction can be conferred. This is a court, the primary object of which is to review cases tried in the district courts. It is an ap*433pellate tribunal and is given original jurisdiction in a few limited cases, most of which are extraordinary remedies for the purpose of preventing a failure of justice.”
It is plain that the section of the constitution to which reference has been made confers no jurisdiction upon the supreme court to answer queries submitted by either the legislature or the officers of the executive department of the state government, and no such duty is imposed upon the court of last resort by any other provision of the constitution or by legislative enactment. It is the duty of the court, in a litigated case, where the question arises, to construe a statute, or determine whether a law is constitutional or not; but it is proper to do so only in the determination of a real controversy between individuals in a proper action brought for that purpose. Courts should refrain from construing a statute or passing upon its constitutionality in advance of actual litigation, for the obvious reason that the parties who may be interested are not before the court, and the decision would not be binding upon them. Here, upon an ex pa/rte proceeding, without the assistance of either a brief or oral argument, we are asked to pass upon important questions. To undertake to answer such questions we must act both as court and counsel.
But seven of the states of the Union contain constitutional provisions making it the duty of the supreme court to act as the legal adviser of the executive and legislative departments of the state government.' The constitution of Colorado declares that “the supreme court shall give its opinion upon important questions upon solemn occasions when required by the governor, the senate, or the house of representatives; and all such opinions shall be published in connection with the reported decisions of the court.” The legislature of that state submitted to the supreme court whether a bill proposing to increase the fees of district attorneys, then pending before the legislature, would apply to the district attorneys then in office. The court in Re Con*434stitutionality of Senate Bill No. 65, 12 Col., 466, decided-that the constitutional provision of that state above quoted applies solely to cases involving questions of public right, and that sucli questions should rarely be thus presented or considered. It was held that the question submitted in that case was not one requiring in advance the opinion of the court, and it declined to answer the same. Chief Justice Helm in the opinion says: “It is a principle declared by our constitution (section 25, article 2) and of universal recognition, that no person shall be deprived of life, liberty, or property without due process of law; but there cannot be due process of law unless the party to be affected has his day in court. Yet a careless construction and application of this constitutional provision might lead to the ex parte adjudication of private rights by means of a legislative or executive question, without giving the party interested a day or voice in court. When this tribunal exercises its original jurisdiction by entertaining any of the other proceedings specified in the constitution, process must issue, the parties to be affected must have notice, and they must be given an opportunity to appear and be heard both in person and by counsel, so-that, even though the primary and principal purpose of the proceeding be to adjudicate a matter publiei juris, yet there is a compliance with the fundamental requirement relating to due process of law. This consideration greatly re-inforces the proposition that it could not have been the purpose of those who framed the amendment to permit such ex parte adjudications in legislative questions. We have no hesitancy in re-affirming what we have already declared, that ‘parties must still adjudicate in the ordinary and regular course of judicial proceedings.’” (See In re Senate Resolution on Irrigation, 9 Col., 620; In re Construction of Constitution, 54 N. W. Rep. [S. Dak.], 650; Opinion of the Justices, 21 N. W. Rep. [Mass.], 439; Opinion of the Justices, 24 N. E. Rep. [Mass.], 1086; Opinion of the Court, 49 Mo., 216.)
*435In Nebraska the attorney general, and not the supreme court, is the legal adviser of the executive and legislative departments. We are aware that this court has, in some instances, assumed to answer questions submitted by the other branches of the state government, although but twice since the writer has been a member of the court, and then I, with much reluctance, assented. This court is now burdened with business. The number of suits annually brought to this court had so increased that the last legislature created a supreme court commission to assist in the disposal of the numerous cases on the docket, and it seems to me, injustice to the litigants who have actions pending, it is time for the court to call a halt, and entertain jurisdiction solely in causes where the same is conferred by the constitution. The. courts of last resort of most of the states decline to take jurisdiction in a proceeding like this, and a different practice prevails almost alone in the few states having a constitutional provision similar to that of the state of Colorado. •
Entertaining this view upon the subject of jurisdiction, it would be improper for me at this time to express an opinion upon the questions propounded by the board of public lands and buildings, although I would willingly do so were the matters before the court in a legal manner.